DETAILED ACTION
Claims 1-20 are pending in the Instant Application.
Claims 1-3, 6-9, 11-17, 19 and 20 are rejected (Non-Final Rejection).
Claims 4, 5, 10 and 18 are objected to.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority


The Instant Application filed 07/30/2020, claims priority to a provisional application, 62/941,609, filed 11/27/2019 and as a result has an effective date of 11/27/2019.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims do not fall within at least one of the four categories of patent eligible subject matter because claim 1 recites “a system” implemented as software without including any hardware. Paragraph [00176] describes a software implementation of the invention. Without hardware, the “system” can be software per se which is considered non-statutory subject matter. Therefore claim 1 is rejected. Claims 2-7 are dependent on claim 1, do not fix the issue, and are at least rejected based on their dependency on a rejected claim. Please include hardware such as a “processor” or “memory” to overcome this rejection. If questions remain please contact the Examiner for an interview. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 6-8, 11-16, 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable by Misra et al. (“Misra”). “Enabling Lightweight Transactions with Precision Time,” ASPLOS 2017.

Aa per claim 1, Misra discloses a system, comprising: a distributed data store, comprising: 
5a primary site comprising a plurality of primary shards and associated shard replicas ([Page 782, Col 1, 3. SEMEL A Replicated Multi-version Key-Value Store] wherein the primary site is recognized as the data center, where shards and shard replicas are described), wherein a given primary shard is configured to: 
receive an update ([Page 783, column 1, 3.2 Lightweight Inconsistent Replication]-[Page 784, column 2] wherein SEMEL receives updates to commit); 
append the update to a primary log ([Page 780, Col 1] and [Page 782], Col 2, 3.1 Multi-version FTL with Software-Defined Flash) wherein SEMEL writes updated values in a log-structured fashion, wherein each version has a 64 bit timestamp), wherein the append comprises addition of a timestamp to the update, and wherein the 10timestamp indicates a time returned by a global clock for the primary site ([Page 783, Col 2, 3.3. Linearizability with Global Clocks] the timestamps are global and are for the primary site as all the clients use the global clock synchronized among all clients of the primary site), and wherein a maximum clock drift for the global clock is less than a completion time to write a given update to the primary shard and at least a threshold number of replicas of the primary shard as part of a given commit ([Page 781, Col 2] wherein SEMEL uses PTP’s precise clock synchronization, the same described in the Instant Application at [0067] of the specification. This time protocol is described as being better than a maximum clock drift for the global clock less than a completion time to write a given update to the primary shard and at least a threshold number of replicas of the primary shard as part of a given commit); 
15commit the update ([Page 783, column 2] wherein each update is committed); and 
asynchronously send the update to a backup shard at a backup site ([Page 783, column 1, 3.2 Lightweight Inconsistent Replication]-[Page 783, column 2] wherein the updates are sent to the replicas (backup shards), and they are received asynchronously since not all of them have at the same time); and 
the backup site comprising a plurality of backup shards and associated shard replicas ([Page 782, column 1, 3. SEMEL: A Replicated Multi-version Key-Value Store] wherein each shard is replicated (backup shards and replicas)) wherein the backup shard is configured to: 
20receive the update from the primary shard ([Page 787, column 1] wherein the primary propagates the updates to the backup replicas); 
append the update to a backup log ([Page 780, Col 1] and [Page 782], Col 2, 3.1 Multi-version FTL with Software-Defined Flash) wherein SEMEL writes updated values in a log-structured fashion on each replica); 
commit the update ([Page 787, column 1] wherein a backup is committed); 
determine a global watermark timestamp that indicates a most recent time up to which all of the of backup shards have 25committed updates ([Page 783, column 1, Garbage collection] wherein SEMEL uses watermarking wherein the clients broadcast the timestamp it last acknowledged and it is determined based on that, the lowest timestamp); and 
apply the update to the backup shard based on the global watermark timestamp, wherein the timestamp of the update is less than or equal to the global watermark timestamp ([Page 783, column 1, Garbage collection] wherein SEMEL only maintains writes less than the global watermark, therefore only applying writes with a timestamp less than the watermark timestamp).

As per claim 2, Misra discloses the system of claim 1, wherein to determine the global watermark timestamp, the backup shard is further configured to: 
determine that the timestamp of the update is greater than a previous timestamp of another update that was previously committed at the backup shard ([Pages 783, column 1] wherein each client periodically broadcasts the timestamp of the last operation i.e. previously committed shard, wherein a period means it determines that the timestamp of the new update is greater than a pervious timestamp); 
in response to the determination that the timestamp of the update is greater than a previous timestamp, send the timestamp of the update to a watermark 5service ([Pages 783, column 1] wherein a timestamp is broadcast); and receive, from the watermark service, the global watermark timestamp ([Pages 783, column 1] wherein the service provides the timestamps and the minimum timestamp is acknowledges as the global watermark timestamp and is received by all storage servers).  

As per claim 6, Misra discloses the system of claim 1, wherein the backup shard is further configured to: in response to the reception of the update from the primary shard, send, from the backup shard to the primary shard, an indication that the update will be appended at the backup shard ([Page 785, column 2] wherein the indication is the response by the backups).  

5As per claim 7, Misra discloses the system of claim 1, wherein the backup shard is further configured to: in response to the commitment of the update, send, to the primary shard, an indication that the update has been committed by the backup shard ([Page 787, column 1] wherein the backup acknowledges the commit of an update (recognized as a transaction in the prior art) by sending an indication of the commit back to the primary).  

As per claim 8, claim 8 is the method that performs substantially the same method as the system of claim 1 and rejected for the same rationale and reasoning. 

As per claim 11, Misra discloses the method of claim 8, further comprising: sending the timestamp of the update to a watermark service ([Pages 783, column 1] wherein a timestamp is broadcast); and subsequent to sending the timestamp of the update to the watermark service, 25receiving, from the watermark service, the global watermark timestamp ([Pages 783, column 1] wherein the service provides the timestamps and the minimum timestamp is acknowledges as the global watermark timestamp and is received by all storage servers).  
  
As per claim 12, Misra discloses the method of claim 8, further comprising: 
receiving, at the backup shard, an additional update ([Page 783, column 1, 3.2 Lightweight Inconsistent Replication]-[Page 784, column 2] wherein multiple updates are describes since an order requires at least one update and an additional update); and sending, from the backup shard to the primary shard, an indication that the 30additional update was received out-of-order, wherein the indication indicates a last log record that the backup shard received in a correct order ([Page 784, column 2] wherein the backup sends an indication that they received an update after each update, wherein the updates can come out of order, so sending the indication of receiving the update would be an indication of receiving an update out of order, wherein the replica also informs the primary if the update was committed i.e. last log record in correct order). 

As per claim 13, Misra discloses the method of claim 8, further comprising: in response to receiving the update from the primary shard, sending, from the backup shard to the primary shard, an indication that the update will be 5appended at the backup shard ([Page 784, column 2] wherein the replica sends an acknowledgement that it received the update i.e. it will be appended to the log).  

As per claim 14, Misra discloses the method of claim 8, further comprising: in response to the committing the update by the backup shard, sending, from the backup shard to the primary shard, an indication that the update has been 10committed by the backup shard ([Page 787, column 1] wherein the backup acknowledges the commit of an update (recognized as a transaction in the prior art) by sending an indication of the commit back to the primary).  

As per claim 15, Misra discloses one or more non-transitory computer-accessible storage media storing program instructions that when executed on or across one or more processors cause the one or more processors to: 
15receive, at a backup shard from a primary shard of a primary site, an update, wherein the backup site comprises a plurality of backup shards and associated shard replicas ([Page 783, column 1, 3.2 Lightweight Inconsistent Replication]-[Page 783, column 2] wherein the updates are sent to the replicas), and wherein the update comprises a timestamp, and wherein the timestamp was previously added to the update at the primary site as part of an append operation at the primary shard ([Page 780, Col 1] and [Page 782], Col 2, 3.1 Multi-version FTL with Software-Defined Flash) wherein SEMEL writes updated values in a log-structured fashion, wherein each version has a 64 bit timestamp), and 20wherein the timestamp indicates a time returned by a global clock for the primary site, and wherein a maximum clock drift for the global clock is less than a completion time to write a given update to the primary shard and at least a threshold number of replicas of the primary shard as part of a given commit ([Page 783, Col 2, 3.3. Linearizability with Global Clocks] wherein the timestamps are global and are for the primary site as all the clients use the global clock synchronized among all clients of the primary site); 25append the update to a backup log of the backup shard ([Page 780, Col 1] and [Page 782], Col 2, 3.1 Multi-version FTL with Software-Defined Flash) wherein SEMEL writes updated values in a log-structured fashion on each replica); 
commit the update([Page 787, column 1] wherein a backup is committed); 
determine a global watermark timestamp, wherein the global watermark timestamp indicates a time up to which all of the of backup shards have committed updates([Page 783, column 1, Garbage collection] wherein SEMEL uses watermarking wherein the clients broadcast the timestamp it last acknowledged and it is determined based on that, the lowest timestamp); and apply the update to the backup shard based on the global watermark timestamp, wherein the timestamp of the update is less than or equal to the global watermark timestamp([Page 783, column 1, Garbage collection] wherein SEMEL only maintains writes less than the global watermark, therefore only applying writes with a timestamp less than the watermark timestamp).5As p
As per claim 16, claim 16 is the product that is substantially similar to the system of claim 2 and is rejected for the same rationale and reasoning.

As per claim 19, Misra discloses the one or more storage media as recited in claim 15, wherein to 10determine the global watermark timestamp, the program instructions when executed on or across the one or more processors cause the one or more processors to receive, from a watermark service, the global watermark timestamp, and further comprising program instructions that when executed on or across the one or more processors cause the one or more processors to: 
15subsequent to additional commits of one or more other updates at the backup shard, determine that a recovery is in progress ([Page 787, column 2]  wherein it is determined that a replica is in recovery as a new primary); and subsequent to the determination that the recovery is in progress: apply the one or more other updates to the backup shard ([Page 787, column 2]  wherein the new primary gets all transactions); and subsequent to the application of the one or more other updates, send a 20recovery completion flag to the watermark service ([Pages 783, column 1] wherein the service provides the timestamps and the minimum timestamp is acknowledges as the global watermark timestamp and is received by all storage servers, which would be the last received, which would serve as a recovery completion flag since it would be a new primary).    

As per claim 20, claim 20 is the product that is substantially similar to the system of claim 7 and is rejected for the same rationale and reasoning. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 9 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Misra in view of Johnson et al. (“Johnson”), United States Patent Application Publication No. 2018/0139118. 

As per claim 3, Misra the system of claim 1, and a global watermark timestamp, but does not disclose wherein to apply the update to the backup shard, the backup shard is further configured to: 10determine that the timestamp of the update is less than or equal to the global watermark timestamp; and in response to the determination that the timestamp of the update is less than or equal to the global watermark timestamp, apply the update to the backup shard.  However, Johnson teaches wherein to apply the update to the backup shard, the backup shard is further configured to: 10determine that the timestamp of the update is less than or equal to a timestamp value ([0084] wherein the timestamp is compared to “tf”); and in response to the determination that the timestamp of the update is less than or equal to the timestamp value, apply the update to the backup shard ([0084] wherein all upgrades can be applied with a timestamp value less than “tf”). 
Misra describes a watermark as the lowest point in time of all primary replicas having a certain update. While the replicas in Misra do not explicitly compare the timestamp of the update to the global watermark timestamp, Johnson does compare the update with a timestamp indicating a time that the replica is up-to-date. One could replace the “tf” in Johnson with the global watermark in Misra to teach the claimed invention. The Supreme Court in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham. One such rationale is (B) Simple substitution of one known element for another to obtain predictable results. Here the “tf” in Johnson could be replaced with the global watermark and the results would be predictable since two timestamps would be interchangeable to a computer. It would have bene obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the method of committing updates based on a watermark in Misra with the replica determining an update occurs before a timestamp in Johnson in order to make sure that the replicas are up-to-date to that certain point. 

As per claim 9, claim 9 is the method that performs substantially the same method as the system of claim 3 and rejected for the same rationale and reasoning. 

As per claim 17, claim 17 is the product that is substantially similar to the system of claim 3 and is rejected for the same rationale and reasoning. 

Allowable Subject Matter
Claims 4, 5, 10 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
The following claim language in claim 4 including: “subsequent to commits of one or more other updates at the backup shard, receive another global watermark timestamp… and wherein the other global watermark timestamp indicates a subsequent time up to which all of the of backup shards have committed updates; determine that timestamps of the one or more other updates are less than or equal to the other global watermark timestamp; and in response to the determination that the timestamps of the one or more other updates are less than or equal to the other global watermark timestamp, apply the one or more other updates to the backup shard” in additional to the claim language from intervening claims 3 and independent claim 1 are neither obvious nor anticipated by the prior art on record. Therefore, the claim contains allowable subject matter. Claim 5 is objected to at least based on its dependency from objected claims. Claim 18 is substantially similar to claim 4 and is objected to for the same rationale and reasoning. 
The following claim language in claim 10 including: “15updating a local watermark based on the global watermark timestamp; updating an apply-to index based on the local watermark, wherein the updated apply-to index indicates a latest update committed by the backup shard with a timestamp less than or equal to the local watermark; and applying the update and one or more other updates committed by the backup 20shard based on the updated apply-to index” in additional to the claim language from independent claim 8 are neither obvious nor anticipated by the prior art on record. Therefore, the claim contains allowable subject matter.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KANNAN SHANMUGASUNDARAM whose telephone number is (571)270-7763. The examiner can normally be reached M-F 9:00 AM -6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on (571) 272-4034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KANNAN SHANMUGASUNDARAM/Primary Examiner, Art Unit 2168